DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US  2005/0156322) in view of Ko (US 2012/0049365) , and further in view of Sung (US 2020/0075490).
Regarding claim 1, Smith teaches a semiconductor device in fig. 3, comprising: 
a substrate (114) comprising: 
a first substrate side (refer to upper surface of 114), 
a second substrate side (refer to lower surface of 114) opposite the first substrate side, a substrate outer sidewall (refer to 116) between the first substrate side and the second substrate side, and 

a device stack  (140 and 102) in the cavity and comprising: 
a first electronic device (140); and 
a second electronic device (102) stacked on the first electronic device; 
an encapsulant (refer to 162) that covers the substrate inner sidewall and the device stack (140/102), and fills the cavity (refer to 110); and 
an external interconnect (170) coupled to the substrate (114) and being entirely external to the substrate (114) having the cavity (refer to 110) in which the device stack (140/102) is located.
Smith does not show a first internal interconnect coupled to the substrate and the device stack; a second internal interconnect coupled to the second electronic device and the first electronic device.
Ko teaches the same field of an endeavor wherein a first internal interconnect (refer to wire 116 in fig. 1B) coupled to the substrate (104/102) and the device stack (refer to second device 114 from the lowest device 114); 
a second internal interconnect (refer to wires 116 in fig. 1B) coupled to the second electronic device (refer to the second device 114 from the lowest device 114)  and the first electronic device (refer to the lowest device 114).
Thus, it would have been obvious to  one having ordinary skills in the art before the invention was made to include a first internal interconnect coupled to the substrate and the device stack; a second internal interconnect coupled to the second electronic 
Smith, Ko or their combination do not teach a vertical interconnect coupled to the first substrate side and bounded by the encapsulant; wherein the encapsulant comprises an encapsulant top side having an opening that exposes the vertical interconnect; and wherein the encapsulant is flush with a sidewall of the vertical interconnect, and a top end of the vertical interconnect is substantially coplanar with the encapsulant top side.
Sung teaches the same field of an endeavor wherein a vertical interconnect (125) coupled to the first substrate side (refer to upper surface of 120L/120R) and bounded by the encapsulant (160); wherein the encapsulant (160) comprises an encapsulant top side (refer to upper surface of 160)  having an opening that exposes the vertical interconnect; and wherein the encapsulant (160) is flush with a sidewall of the vertical interconnect (refer to the sidewall of 125), and a top end of the vertical interconnect (refer to the upper surface of 125) is substantially coplanar with the encapsulant top side (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a vertical interconnect coupled to the first substrate side and bounded by the encapsulant; wherein the encapsulant comprises an encapsulant top side having an opening that exposes the vertical interconnect; and wherein the encapsulant is flush with a sidewall of the vertical interconnect, and a top 
Regarding claim 2, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Smith teaches a bottom of the device stack (140 and 102) is exposed from the encapsulant (162) (see fig. 3).
Regarding claim 3, Smith and Ko teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Smith teaches the second substrate side (refer to lower surface of 114) is coplanar with a bottom of the encapsulant (162) and with a bottom of the device stack (140 and 102) (see fig. 3).
Regarding claim 4, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Smith teaches the encapsulant (162) covers the first substrate side (refer to upper surface of 114) (see fig. 3).
Regarding claim 7, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set forth above. 
Smith does not teach  the device stack comprises a third electronic device stacked on the second electronic device; a top side of the first electronic device comprises first device terminals; a top side of the second electronic device comprises second device terminals; a top side of the third electronic device comprises third device terminals; the first substrate side comprises a first substrate terminal; the device stack comprises an offset configuration where: the second electronic device covers a majority 
Ko teaches the same field of an endeavor wherein the device stack (refer to stacked device 114) comprises a third electronic device (refer to the third device 114 from the lowest device 114) stacked on the second electronic device (refer to the second device 114 from the lowest device 114); a top side of the first electronic device (refer to an upper surface of the lowest device 114) comprises first device terminals (refer to bonding pad on top of the lowest device 114); a top side of the second electronic device (refer to the second device 114) comprises second device terminals (refer to the bonding pad on top of the second device 114); a top side of the third electronic device (refer to upper surface of the third device 114) comprises third device terminals (refer to bonding pad on top of the third device 114); the first substrate side (refer to an upper surface of 104/102) comprises a first substrate terminal (111); the device stack (refer to stacked devices 114) comprises an offset configuration  (see fig. 1) where: the second electronic device (refer to second device 114 from the lowest 114) covers a majority of a top side of the first electronic device but exposes the first device terminals; 

the first internal interconnect (refer to wire 116) is coupled to a first one of the first device terminals (refer to 115 of the lowest device 114) and to the first substrate terminal (refer to 111); the second internal interconnect (116) is coupled to a first one of the second device terminals (refer to 115 of the second device 114) and to a second one of the first device terminals (refer to 115 of the lowest device 114); a third internal interconnect (116) coupled to a first one of the third device terminals (refer to 115 of the third device 114) and to a second one of the second device terminals (refer to 115 of the second device 114).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the device stack comprises a third electronic device stacked on the second electronic device; a top side of the first electronic device comprises first device terminals; a top side of the second electronic device comprises second device terminals; a top side of the third electronic device comprises third device terminals; the first substrate side comprises a first substrate terminal; the device stack comprises an offset configuration where: the second electronic device covers a majority of a top side of the first electronic device but exposes the first device terminals; and the third electronic device covers a majority of a top side of the second electronic device but exposes the second device terminals; the first internal interconnect is coupled to a first one of the first device terminals and to the first substrate terminal; the second internal interconnect is coupled to a first one of the second device terminals and to a second a third internal interconnect coupled to a first one of the third device terminals and to a second one of the second device terminals as taught by Ko in the combined teaching of Smith, Ko and Sung in order to provide a semiconductor package that is reduced in total thickness (see Ko: par. 4).
Regarding claim 8, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set forth above. 
Smith or Ko or their combination do not teach the encapsulant covers the substrate outer sidewall.
Sung teaches the same field of an endeavor wherein the encapsulant (160) covers the substrate outer sidewall (refer to the outer sidewall of 120L/120R).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the encapsulant covers the substrate outer sidewall as taught by Sung in the combined teaching of Smith, Ko and Sung in order to provide a protection for the outer sidewall of substrate from getting contaminated and/or damage.
Regarding claim 9, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ko teaches the first internal interconnect (116) comprises a first end (refer to a right end of 116) couple to the substrate (NOTE: interconnect 116 of device 114 is coupled to the substrate terminal 111 of substrate 104/102) and a second end (refer to left end of 116) coupled to the device stack (refer to device stack 114) wherein a height of the first end is higher than a height of the second end (see fig. 1B).
Regarding claim 18, Smith teaches a method in fig. 3 comprising:

	a first substrate side (refer to an upper surface of 114),
	a second substrate side (refer to a lower surface of 114),
	a substrate outer sidewall (116) between the first substrate side (refer to an upper surface of 114) and the second substrate side (refer to a lower surface of 114), and
	a substrate inner sidewall defining a cavity (refer to 110) between the first substrate side and the second substrate side (refer to upper surface of 114 and lower surface of 114);
providing a device stack (140/102) in the cavity (refer to 110) and comprising:
	a first electronic device (140); and
	a second electronic device (102) stacked on the first electronic device;
providing an encapsulant that covers the substrate inner sidewall and the device stack (140/102), and fills the cavity (110); and
providing an external interconnect (170) coupled to the substrate (114) and being entirely external to the substrate having cavity (110) in which the device stack (140/102) is located (see fig. 3).

a second internal interconnect (refer to wires 116 in fig. 1B) coupled to the second electronic device (refer to the second device 114 from the lowest device 114)  and the first electronic device (refer to the lowest device 114).
Thus, it would have been obvious to  one having ordinary skills in the art before the invention was made to include a first internal interconnect coupled to the substrate and the device stack; a second internal interconnect coupled to the second electronic device and the first electronic device as taught by Ko in the teaching of Smith in order to reduce the length of the interconnection wires among the electronic devices and the substrate by directly connecting among the upper and lower packages together.
Smith and Ko do not teach a vertical interconnect coupled to the first substrate side and bounded by the encapsulant; wherein the encapsulant comprises an encapsulant top side having an opening that exposes the vertical interconnect; and wherein the encapsulant is flush with a sidewall of the vertical interconnect, and a top end of the vertical interconnect is substantially coplanar with the encapsulant top side.
Sung teaches the same field of an endeavor wherein a vertical interconnect (125) coupled to the first substrate side (refer to upper surface of 120L/120R) and bounded by the encapsulant (160); wherein the encapsulant (160) comprises an encapsulant top side (refer to upper surface of 160)  having an opening that exposes the vertical interconnect; and wherein the encapsulant (160) is flush with a sidewall of the vertical interconnect (refer to the sidewall of 125), and a top end of the vertical interconnect (refer to the upper surface of 125) is substantially coplanar with the encapsulant top side (see fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a vertical interconnect coupled to the first substrate side and bounded by the encapsulant; wherein the encapsulant comprises an encapsulant top side having an opening that exposes the vertical interconnect; and wherein the encapsulant is flush with a sidewall of the vertical interconnect, and a top end of the vertical interconnect is substantially coplanar with the encapsulant top side as taught by Sung in the combined teaching of Smith and Ko so that the vertical interconnector is electrically bypass the lower to the upper semiconductor dies (see par. 4).
Regarding claim 21, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Sung teaches the vertical interconnect (125) is a pillar (see fig. 1).
Claims 5,6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ko, Sung as applied to claim 1 above, and further in view of Meyer (PCT/US2017/054670 which has the US Pub 2020/0212012).
Regarding claim 5, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set-forth above. Besides, Smith teaches a top side of 
Smith, Ko, Sung or their combination do not teach a top side of the second electronic device is lower than the first substrate side.
Meyer teaches the same field of an endeavor wherein for a top side of the second electronic device (refer to upper surface of 506) is lower than the first substrate side (refer to upper surface of substrate 560) (see fig. 5).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include a top side of the first electronic device is lower than the first substrate side; and a top side of the second electronic device is lower than the first substrate side as taught by Meyer in the teaching of Smith, Ko and Sung in order to minimize the overall volume of the system (see par. 35).
Regarding claim 6, Smith, Ko, Sung and Meyer teach all the limitations of the claimed invention for the same reasons as set forth above. Smith does not teach the device stack comprises a third electronic device stacked on the second electronic device; and a top side of the third electronic device is higher than the first substrate side.
Ko teaches the same field of an endeavor wherein a stacked of electronic devices comprises a third electronic device (refer to the third device 114 from the lowest device 114) stacked on the second electronic device (refer to the second device 114 from the lowest device 114) and a top side of the third electronic device (refer to an upper surface of the third 114 from the lowest device 114) is higher than the first substrate side (refer to the upper surface of substrate 104/102) (see fig. 1).

Regarding claim 12, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 1 of Ko teaches the second electronic device (refer to the third device 114) is stacked on a first side of the first electronic device (refer to the second device 114 from the lowest device 114); the device stack comprises a third electronic device (refer to the lowest 114) stacked on a second side of the first electronic device (NOTE: fig. 2 of Ko’s the device stack can be alternatively rearranged so that the first device and the third device are alternatively switched); the third electronic device (refer to the lowest device 114) comprises: a sidewall exposed from the encapsulant (118); and a side that faces away from the first electronic device (refer to the third device 114 from the first device 114).
Smith or Ko or Sung or their combination do not teach the third device is exposed from the encapsulant. 
Meyer teaches the same field of an endeavor wherein the third electronic device (refer to die 105) comprises: a sidewall exposed from the encapsulant (102); and a side that faces away from the first electronic device and is exposed from the encapsulant (see fig. 1).

Regarding claim 13, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons except for the substrate comprises: a substrate vertical portion comprising the first substrate side; and a substrate ledge portion comprising the second substrate side; and the substrate ledge portion comprises a ledge that defines a first width of the cavity; the substrate vertical portion defines a second width of the cavity greater than the first width; and the first internal interconnect is coupled to the substrate ledge.
Meyer teaches the same field of an endeavor wherein the substrate comprises: a substrate vertical portion (refer to an upper portion of 560} comprising the first substrate side; and a substrate ledge portion (refer to a lower portion of 560)comprising the second substrate side; and the substrate ledge portion comprises a ledge that defines a first width of the cavity; the substrate vertical portion defines a second width of the cavity greater than the first width; and the first internal interconnect is coupled to the substrate ledge (see fig. 5).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the substrate comprises: a substrate vertical portion comprising the first substrate side; and a substrate ledge portion comprising the second substrate side; and the substrate ledge portion comprises a ledge that defines a .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ko, Sung as applied to claim 1 above, and further in view of Juso (US 6,181,002).
Regarding claim 10, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons as set forth above same reasons as set forth above except for the device stack comprises a third electronic device stacked on the second electronic device; a thickness of the first electronic device is greater than a thickness of the second electronic device; and a thickness of the second electronic device is same as a thickness of the third electronic device.
Juso teaches the same field of endeavor wherein a device stack (1a/1b/1c) comprises a third electronic device (1c) stacked on a second electronic device (1b); a thickness of a first electronic device (1a) is greater than a thickness of the second electronic device (1b); and a thickness of the second electronic, device (1b) is same as a thickness of the third electronic device (1c) (see fig. 2).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Smith, Ko and Sung as applied to claim 1 above.
Regarding claim 14, Smith, Ko, Sung teach all the limitations of the claimed invention for the same reasons except for the first substrate side is exposed from the encapsulant.
Fig. 3A of Smith teaches another embodiment wherein, the first substrate side (refer to upper surface of 114) is exposed from the encapsulant (162).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the first substrate side is exposed from the encapsulant as taught by Smith in the teaching of Smith, Ko and Sung in order to provide an alternative way of making product.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ko and Sung as applied to claim 1 above, and further in view of Cho (US 2012/0007227).
Regarding claim 15, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons. Besides, Ko shows an example of the module stack 
Smith, Ko, Sung, or their combination do not teach a base substrate; a module stack comprising: a first module on the base substrate and comprising the substrate, the device stack, the first and second internal interconnects, and the encapsulant; and a second module on the first module and comprising a second substrate with a second cavity, a second device stack in the second cavity, and a second encapsulant covering the second device stack and filling the second cavity; and a base encapsulant covering the base substrate and the module stack, wherein the encapsulant of the second module is between a bottom of the second device stack and a top of the device stack of the first module.
Cho teaches the same field of an endeavor wherein a base substrate (680 in fig, 6A); a module stack (100/200/300/400) comprising; a first module (100) on the base substrate (660 in fig. 6A) and comprising the substrate (190), the device stack (107), the first and second internal interconnects (refer to wiring 112), and the encapsulant (160); and a second module (200) on the first module (100) and a second encapsulant (260) covering the second device stack (207); and a base encapsulant (670) covering the base substrate (660) and the module stack (100/200/300/400), wherein the encapsulant of the second module (refer to the encapsulant 207) is between a bottom of the second device stack (refer to upper surface of the module 200) and a top of the device stack of the first module (refer to top surface of the module 100).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ko and Sung as applied to claim 18 above, and further in view of Meyer (PCT/US2017/054670 which has the US Pub 2020/0212012).
Regarding claim 19, Smith, Ko and Sung  teaches all the limitations of the claimed invention for the same reasons except for attaching the substrate to a carrier; attaching the first electronic device of the device stack to the carrier; providing the first internal interconnect coupled to a terminal at the first substrate side; providing the encapsulant encapsulating the first internal interconnect; and removing the carrier to reveal the second substrate side coplanar with a bottom of the encapsulant and with a bottom of the device stack.
Meyer teaches the same field of an endeavor wherein attaching a substrate (260) to a carrier (210); attaching a first electronic device of the device stack (205) to 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the method of Meyer in the teaching of Smith, Ko and Sung so that it minimizes the overall volume of the system (see par. 35).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Smith, Ko and Sung as applied to claim 18 above, and further in view of Cho (US 2012/0007227).
Regarding claim 20, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons. Besides, Fig. 1 of Ko shows an example of the module stack comprising: a substrate (104/102) with a cavity, a device stack (refer to 114) in the cavity, and an encapsulant (118) covering the device stack (114) and filling the cavity.
Smith, Ko, Sung or their combination do not teach providing a base substrate; a second module on the first module; a third module on the second module; and an offset configuration where: the second module leaves exposed first module terminal; and the third module leaves exposed the second module terminal; providing a first module interconnect coupling the base substrate with the module stack; providing a second module interconnect coupling one of the first, second, or third module terminals to 
Cho teaches the same field of an endeavor in fig. 6A wherein a base substrate (660); a second module (200) on a first module (100); a third module (300) on the second module (200); and an offset configuration where: the second module leaves exposed first module terminal (150); and the third module leaves exposed the second module terminal (250); providing a first module interconnect (105) coupling the base substrate with the module stack; and providing a base encapsulant (870) covering the base substrate (880), the module stack (100/200/300/400), the first and second module interconnects (105/205/305/405), and the first, second, and third module terminals (150/250/350/450).
Thus, it would have been obvious to one having ordinary skills in the art before the invention include the package-on package structure of Cho in the teaching of Smith, Ko and Sung in order to provide a package on a package with a plurality of unit semiconductor packages stacked.
Cho does not show providing a second module interconnect coupling one of the first, second, or third module terminals to another one of the first, second, or third module terminals.
Fig. 1 of Ko shows the second semiconductor chip (refer to the second 114) comprising a second interconnection (115) coupling one of the first, second, or third 
Thus, it would have been obvious to one having ordinary skills in the art before the invention include the same interconnection among the semiconductor chip and/or other semiconductor package such that the second module interconnect coupling one of the first, second, or third module terminals to another one of the first, second, or third module terminals as shown in example in fig. 1 of Ko in the teaching of Smith, Ko, Sung and Cho in order to reduce the length of the interconnection wires among the semiconductor packages and the base substrate by directly connecting among the upper and lower packages together.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Smith, Ko and Sung as applied to claim 1 above, and further in view of Cho (US 2012/0007227).
Regarding claim 22, Smith, Ko and Sung teach all the limitations of the claimed invention for the same reasons. Besides, Ko shows an example of the module stack comprising: a substrate (104/102) with a cavity, a device stack (refer to 114) in the cavity, and an encapsulant (118) covering the device stack (114) and filling the cavity.
Smith, Ko, Sung or their combination does not teach  a module stack comprising: a first module on the base substrate and comprising the substrate, the device stack, the first and second internal interconnects, and the encapsulant; and a second module on the first module and comprising a second substrate with a second cavity, a second 
Cho teaches the same field of an endeavor wherein a base substrate (680 in fig, 6A); a module stack (100/200/300/400) comprising: a first module (100) on the base substrate (660 in fig. 6A) and comprising the substrate (190), the device stack (107), the first and second internal interconnects (refer to wiring 112), and the encapsulant (160); and a second module (200) on the first module (100) and a second encapsulant (260) covering the second device stack (207); and a base encapsulant (670) covering the base substrate (660) and the module stack (100/200/300/400), a base encapsulant (670) covering the base substrate  (660) and the module stack (100/200/300/400); and an underfill (290) in the base encapsulant (670) between the first module and the second module.
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to replace the module structure as taught by Cho in the teaching of Smith, Ko and Sung such as: a module stack comprising: a first module on the base substrate and comprising the substrate, the device stack, the first and second internal interconnects, and the encapsulant; and a second module on the first module and comprising a second substrate with a second cavity, a second device stack in the second cavity, and a second encapsulant covering the second device stack and filling the second cavity;Page 8Appl. No.: 16/429,553Docket No.: CK-63846 Filing Date: 2019-06-03a base encapsulant covering the base substrate and the 
Regarding claim 23, Smith, Ko, Sung and Cho teach all the limitations of the claimed invention for the same reasons. Besides, Ko shows the underfill (290) contacts sidewall of the first module (100) and a sidewall of the second module (200).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.